Exhibit 10.5
FORM OF
STOCK OPTION AGREEMENT FOR NON-EMPLOYEE DIRECTORS
CONAGRA FOODS 2009 STOCK PLAN
     This Stock Option Agreement, hereinafter referred to as the “Option” or the
“Agreement” is made on the            day of                     , 20          ,
between ConAgra Foods, Inc., a Delaware Corporation (“ConAgra Foods”) and the
Optionee.
     1. Grant of Option. ConAgra Foods hereby grants an Option on shares of
ConAgra Foods’s common stock (“Common Stock”) to the Optionee, as follows:

         
 
  Optionee:    
 
 
 
   
 
  Number of Shares:    
 
 
 
   
 
  Exercise Price per Share: $    
 
 
 
   
 
  Date of Grant:    
 
 
 
        Plan Name: ConAgra Foods 2009 Stock Plan (the “Plan”)
 
            Type of Option: Non-qualified

     IN WITNESS WHEREOF, ConAgra Foods and the Optionee have caused this
Agreement to be executed effective as of the date first written above. ConAgra
Foods and the Optionee acknowledge that this Agreement includes six pages
including this first page. The Optionee acknowledges reading and agreeing to all
six pages and that in the event of any conflict between the terms of this
Agreement and the terms of the Plan, the Plan shall control. Capitalized terms
used herein without definition have the meaning set forth in the Plan.

         
CONAGRA FOODS, INC.
  OPTIONEE    
 
       
 
       
 
Gary M. Rodkin
 
 
Name    
Date
  Date    
 
 
 
   

50



--------------------------------------------------------------------------------



 



     2. Exercise of Option. Subject to the provisions of any insider trading
agreement that may be in place between Optionee and ConAgra Foods (an “Insider
Trading Agreement”), this Option shall be exercisable beginning six months after
the date of this Agreement, and ending on the day preceding the tenth
anniversary of the date of this Agreement, all in accordance with the terms of
this Agreement and the Plan. If the Optionee should die prior to the end of the
ten year term of this Option, within such ten year term this Option may be
exercised by (i) any beneficiary designated by Optionee or, (ii) in the absence
of such a designation, the surviving spouse of Optionee, if any, or otherwise by
the estate of the Optionee.
          (a) Method of Exercise.
This Option shall be exercisable by a written notice which shall state the
election to exercise the Option, identify the portion of the Option being
exercised and be accompanied by such additional information and documents as
ConAgra Foods in its discretion may prescribe. The purchase price of any shares
with respect to which the Option is being exercised shall be paid by one or any
combination of the following:
i. cash,
ii. check,
iii. wire transfer,
iv. certified or cashier’s check,
v. subject to the provisions of any Insider Trading Agreement, by delivering
previously owned shares of Common Stock held by the Optionee for at least six
months valued at Fair Market Value in accordance with Section 6.4 of the Plan,
or
vi. subject to the provisions of any Insider Trading Agreement, by irrevocably
authorizing a third party to sell shares of Common Stock (or a sufficient
portion thereof) acquired upon exercise

51



--------------------------------------------------------------------------------



 



of the Option and remitting to ConAgra Foods a sufficient portion of the sale
proceeds to pay both the entire exercise price and amounts owed under Section
2(c) of this Agreement.
          (b) Restrictions on Exercise. As a condition to his/her exercise of
this Option, ConAgra Foods may require the person exercising this Option to make
any representation and warranty to ConAgra Foods as may be required by any
applicable law or regulation.
          (c) Payment of Taxes Upon Exercise. As a condition of the issuance of
shares of Common Stock upon exercise hereunder, the Optionee agrees to remit to
the Company at the time of exercise of this Option any taxes required to be
withheld by the Company under Federal, state or local law as a result of the
exercise. The minimum statutory tax withholding amount may be paid by one or any
combination of the following:
i. cash,
ii. check,
iii. wire transfer,
iv. certified or cashier’s check,
v. subject to the provisions of any Insider Trading Agreement, by delivering
previously owned shares of Common Stock held by the Optionee for at least six
months valued at Fair Market Value in accordance with Section 11.4 of the Plan,
or
vi. subject to the provisions of any Insider Trading Agreement, by irrevocably
authorizing a third party to sell shares of Common Stock (or a sufficient
portion thereof) acquired upon exercise of the Option and remitting to ConAgra
Foods a sufficient portion of the sale proceeds to pay both the entire exercise
price and amounts owed under Section 3(e) of this Agreement.
In addition, the Optionee may deliver previously acquired shares of Common Stock
held by the Optionee for at least six months in order to satisfy additional tax
withholding above the minimum statutory tax withholding amount permissible,
provided, however, the Optionee shall not be entitled to deliver such additional
shares if it would cause adverse accounting consequences for ConAgra Foods.

52



--------------------------------------------------------------------------------



 



     3. Non-Transferability of Option. This Option may not be assigned,
transferred, pledged or hypothecated in any manner (otherwise than by will or
the laws of descent or distribution), nor may the Optionee enter into any
transaction for the purpose of, or which has the effect of, reducing the market
risk of holding the Option by using puts, calls or similar financial techniques.
This Option may be exercised during the lifetime of the Optionee only by the
Optionee. The terms of this Option shall be binding upon the beneficiaries,
executors, administrators, heirs, successors and assigns (“Successors”) of the
Optionee.
     4. Stock Subject to the Option. ConAgra Foods will not be required to issue
or deliver any certificate or certificates for shares to be issued hereunder
until such shares have been listed (or authorized for listing upon official
notice of issuance) upon each stock exchange on which outstanding shares of the
same class are then listed and until ConAgra Foods has taken such steps as may,
in the opinion of counsel for ConAgra Foods, be required by law and applicable
regulations, including the rules and regulations of the Securities and Exchange
Commission, and State Securities Laws and Regulations, in connection with the
issuance or sale of such shares, and the listing of such shares on each such
exchange. ConAgra Foods will use its best efforts to comply with any such
requirements.
     5. Rights as Stockholder. The Optionee or his/her Successors shall have no
rights as a stockholder with respect to any shares covered by this Option until
the Optionee or his/her Successors shall have become the beneficial owner of
such shares, and, except as provided in Section 6 of this Agreement, no
adjustment shall be made for dividends or distributions or other rights in
respect of such shares for which the record date is prior to the date on which
the Optionee or his/her Successors shall have become the beneficial owner
thereof.
     6. Adjustments Upon Changes in Capitalization; Change in Control. In the
event of any change in corporate capitalization, corporate transaction, sale or
disposition of assets or similar corporate transaction or event involving
ConAgra Foods as described in Section 5.4 of the Plan, the Committee shall make
equitable adjustment in the number and type of shares subject to this Option and

53



--------------------------------------------------------------------------------



 



adjustment in the per share Option Price, provided, however, that no fractional
share shall be issued upon subsequent exercise of the Option and the aggregate
price paid shall be appropriately reduced on account of any fractional share not
issued. No adjustment shall be made if such adjustment is prohibited by
Section 5.4 of the Plan (relating to Section 409A of the Code). The provisions
of Section 11.5 of the Plan related to any “Change of Control” (as defined in
the Plan) are applicable to this Agreement.
     7. Notices. Each notice relating to this Agreement shall be deemed to have
been given on the date it is received. Each notice to ConAgra Foods shall be
addressed to its principal office in Omaha, Nebraska, attention: Compensation.
Each notice to the Optionee or any other person or persons entitled to exercise
the Option shall be addressed to the Optionee’s address. Anyone to whom a notice
may be given under this Agreement may designate a new address by notice to the
effect.
     8. Benefits of Agreement. This Agreement shall inure to the benefit of and
be binding upon each successor of ConAgra Foods. All obligations imposed upon
the Optionee and all rights granted to ConAgra Foods under this Agreement shall
be binding upon the Optionee’s Successors. This Agreement and the Plan shall be
the sole and exclusive source of any and all rights which the Optionee and
his/her Successors may have in respect to the Plan or this Agreement.
     9. Resolution of Disputes. Any dispute or disagreement which should arise
under or as a result of or in any way relate to the interpretation, construction
or application of this Agreement will be determined by the Committee. Any
determination made hereafter shall be final, binding and conclusive for all
purposes. This Agreement and the legal relations between the parties hereto
shall be governed by and construed in accordance with the laws of the state of
Delaware.
     10. Amendment. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Optionee under this Agreement without the Optionee’s consent.

54